 In the Matter of BOSTONDAILY RECORD-(NEW ENGLAND NEWSPAPERPUBLISHINGCo.) ^andNEWSPAPERGUILDOF BOSTON (AMERICANNEWSPAPER GUILD)In theMatterof BOSTON EVENING AMERICAN AND BOSTONSUNDAYADVERTISER-(NEW ENGLAND NEWSPAPER PUBLISHINGCo.)andNEWSPAPER GUILD OF BOSTON(AMERICANNEWSPAPER GUILD)In the Matter of NEW ENGLAND NEWSPAPER PUBLISHING Co.andAMERICANFEDERATION OF NEWSPAPER WRITERS, REPORTERS & EDI-TORIAL WORKERS,FEDERALLOCAL #21432Cases Nos. R-7W, R-771, and R-72,0, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 5, 1938On January 28, 1938, American Newspaper Guild, herein calledthe Guild, on behalf of Newspaper Guild of Boston, herein calledthe Boston Guild, filed with the Regional Director for the FirstRegion (Boston, Massachusetts) two petitions alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of the New England Newspaper Publishing Company, Bos-ton,Massachusetts, herein called the Company, on the Boston DailyRecord, herein called the Record, and on the Boston Evening Ameri-can and the Boston Sunday Advertiser, herein called the American-Advertiser, respectively, and requesting investigations and certifica-tions of representatives pursuant to Section 9 (c) of the NationalLaborRelationsAct, 49 Stat. 449, herein called the Act.On March10, 1938, the Guild filed amended petitions alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of the Company on the aforesaid newspapers and askingfor investigations and certifications of representatives.On March12, 1938, American Federation of Newspaper Writers, Reporters andEditorialWorkers, Federal Local #21432, herein called the News-paper Writers' Union, filed a petition alleging that a question affect-ing commercehad arisenconcerningthe representation of employees9 N. L. R.B.,No. 8.25 26NATIONAL LABOR RELATIONS BOARDof the Company on the afore-mentioned newspapers and requestingan investigation and certification of representatives.On March 17, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.The Board, acting pur-suant to Article III, Section 10 (c) (2), of the Rules and Regula-tions, further ordered that the three cases be- consolidated for thepurposes of hearing.On March 21, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the BostonGuild, and the Newspaper Writers' Union.On March 25, 1938, theRegional Director issued a notice of postponement of hearing, copiesof which were duly served upon the same parties. On March 30, 1938,the Regional Director issued a second notice of postponement of hear-ing, copies of which were also duly served upon the parties.Pursuantto the second notice of postponement of hearing, a hearing was heldon April 5 and 6, 1938, at Boston, Massachusetts, before Mapes David-son, the Trial Examiner duly designated by the Board.At the hearing motions to intervene were made on behalf of theStenographers, Typists, Bookkeepers and Assistants Union, Local14965 of Boston, herein called the Stenographers' Union ; the Ameri-can Federation of Labor, herein called the A. F. of L.; BuildingService Help Local No. 30, Building Service Employes' InternationalUnion, herein called the Building Employes ; International PrintingPressmen and Assistants' Union of North America, herein called thePressmen ; and International Association of Machinists, herein calledthe Machinists.'On April 20, 1938, the Guild filed a petition requesting that thecase be reopened.As a result of stipulations entered into by the par-ties on July 2, 1938, and on July 9, 1938, this petition was denied.OnMay 17, 1938, a hearing was held at Washington, D. C., for thepurpose of oral argument.On July 29, 1938, the Board issued a Decision and Direction ofElections.2In its decision, the Board made no final determination asto the appropriate unit for the purposes of collective bargaining withthe Company.. The Boston Guild had contended for a single unitcomposed of all the employees of the Company, excluding executives,-press clerks, paper handlers, bootjacks, building service andmainte-nance employees, and also excluding those employees on behalf of1 It appeared at the hearing that the Machinists,the Pressmen,and the Building Em-ployes did not represent any employees who would be affected by the investigation.2 8 N. L. R. B. 694. DECISIONS AND ORDERS27whom the following labor organizations had already bargained andsecured contracts with the Company : Boston Mailers Union No. 16,Boston Typographical Union No. 13, International Association ofMachinists, Lodge No. 264, Truck Drivers, Chauffeurs and HelpersUnion, Local No. 25, Boston Newspaper Printing Pressmen's UnionNo. 3, Boston Photoengravers Union No. 3, Boston Stereotypers UnionNo. 2; Newspaper Chauffeurs, Distributors and Helpers, Local UnionNo. 259, and International' Brotherhood of Electrical Workers, LocalNo. 103.The Stenographers' Union claimed that there should be aseparate unit composed of all "office help."The Newspaper Writers'Union and the Company contended for a separate unit composed ofthe employees in the editorial departments, excluding executives.The Board found that all the employees of the Company, exclud-ing executives, press clerks, paper handlers, building service andmaintenance employees, and excluding those employees on behalf ofwhom the following labor organizations had already bargained andsecured contracts with the Company : Boston Mailers Union No. 16,Boston Typographical Union No. 13, International Association ofMachinists, Lodge No. 264, Truck Drivers, Chauffeurs and HelpersUnion Local No. 25,_ Boston Newspaper Printing Pressmen's UnionNo. 3, Boston Photoengravers Union No. 3, Boston Stereotypers UnionNo. 2, Newspaper Chauffeurs, Distributors and Helpers, Local UnionNo. 259, and International Brotherhood of Electrical Workers, LocalNo. 103; and including or excluding the employees in the editorialdepartments "as shall be hereafter determined upon the basis of theresults of the election herein ordered", constituted an appropriate unitfor the purposes of collective bargaining.The Board, in its Direc-tion of Elections, provided for elections by secret ballot to be con-ducted within fifteen (15) days from the date of the Direction underthe direction and supervision of the Regional Director for the FirstRegion among the employees of New England Newspaper PublishingCompany who fall within the groups described below :(a)All the employees on the Boston Daily Record, Boston EveningAmerican, and Boston Sunday Advertiser, who were employed onMarch 12, 1938, excluding executives, employees in the editorial de-partments, building service and'maintenance employees, press clerks,paper handlers, bootjacks, and excluding employees on behalf of whomthe following unions have bargained and secured contracts : BostonMailers Union No. 16, Boston Typographical Union No. 13, Inter-national Association of Machinists, Lodge No. 264, Truck Drivers,Chauffeurs and Helpers Union Local No. 25, Boston Newspaper Print-ing Pressmen's Union No. 3, Boston Photoengravers Union No. 3, Bos-ton Stereotypers Union No. 2, Newspaper Chauffeurs, Distributorsand Helpers, Local Union No. 259, International Brotherhood of Elec- 28NATIONAL LABOR RELATIONS BOARDtricalWorkers, Local No. 103, .and also excluding those who. havesince quit or who have been discharged for cause, to determine-whether,they desire to be represented by Newspaper Guild of Boston, or byStenographers, Typists, Bookkeepers and Assistants Union, Local14965 of Boston, for the purposes of collective bargaining, or byneither."(b)The employees in the editorial departments of the Boston DailyRecord, Boston Evening American, and Boston Sunday Advertiser,excluding executives, who were employed on March 12, 1938, and whohave not since quit or been discharged for cause, to determine whetherthey desire to be represented by Newspaper Guild of Boston, or bythe American Federation of Newspaper Writers, Reporters & Edi-torialWorkers, Federal Local #21432, for the purposes of collectivebargaining, or by neither..The Board stated : "If a majority of the employees in the editorialdepartments select the Newspaper Writers' Union, they will constitutea separate bargaining unit. If the Boston Guild is accorded a ma-jority by such employees and also by a majority of the employees inthe general plant unit, the employees in the editorial departments to-gether with the other employees shall constitute a single bargainingunit.If the Boston Guild is accorded a majority by the employees inthe editorial departments but not by the other employees, the em-ployees in the editorial departments shall constitute a separate unit."Pursuant to the Direction of Elections, elections by secret ballotwere conducted on August 12, 1938, by the Regional Director for theFirst Region.Full opportunity was afforded all the parties to theinvestigation to participate in the conduct of the secret ballots andmake challenges.On August 15, 1938, the Regional Director for theFirst Region issued and, on August 16, 1938, duly served upon theparties to the proceeding his Intermediate Report on the ballots.Noobjections to the ballots or Intermediate Report have been filed by anyof the parties.As to the results of the secret ballots, the Regional Director for theFirst Region reported as follows :Employees in general plant group :Total number of employees eligible to vote______________________241Total number of ballots cast___________________________________151Total number of blank ballots__________________________________0Total number of void ballots___________________________________0Total number of challenged ballots_____________________________08The Board stated that it would amend its Direction of Elections to delete the nameof the Stenographers'Union from the ballot if the Stenographers'Union notified the Re-gional Director of such desire within ten (10)days from the date of the issuance of theDecision and prior to the election.The Stenogiaphers'_Union did not notify the RegionalDirector that it desired to withdraw its name from the ballot. DECISIONS AND ORDERS29Total number of ballots cast for Stenographers, Typists, Book-keepers and Assistants Union, Local No. 14965 of Boston------22Total number of ballots cast for Newspaper Guild of Boston------112Total number of ballots cast for "neither"----------------------17Employees in editorial departments :Total number of employees eligible to vote----------------------185Total number of ballots cast-----------------------------------132Total number of blank ballots----------------------------------0Total number of void ballots-----------------------------------0Total number of challenged ballots------------------------------0Total number of ballots cast for American Federation of News-paperWriters, Reporters & Editorial Workers, Federal Local#21432-----------------------------------------------------103Total number of ballots cast for Newspaper Guild of Boston------28Total number of ballots cast for "neither"-----------------------1Upon the entire record in the case, the Board makes the following:SUPPLEMENTALFINDINGS OF FACT1.We find that all the employees of the Company on the BostonDaily Record, Boston Evening American, and Boston Sunday Adver-tiser, excluding executives, employees in the editorial departments,building service and maintenance employees, press clerks, paper han-dlers, bootjacks, and excluding employees on behalf of whom thefollowing unions have bargained and secured contracts : BostonMailers Union No. 16, Boston Typographical Union No. 13, Interna-tionalAssociation ofMachinists,Lodge No. 264, Truck Drivers,Chauffeurs and Helpers Union, Local - No. 25, Boston NewspaperPrinting Pressmen's Union No. 3, Boston Photoengravers Union No.3,Boston Stereotypers Union No. 2, Newspaper Chauffeurs, Distribu-tors and Helpers, Local Union No. 259, and International Brother-hood of Electrical Workers, Local No. 103, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to the employees of the Company the full benefit of theirright to self-organization and collective bargaining and otherwiseeffectuate the policies of the Act.2.We find that the employees of the Company in the editorialdepartments of the Boston Daily Record, Boston Evening American,and Boston Sunday Advertiser, excluding executives, constitute aunit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to the employees of the Company the full benefit.of their right to self-organization and collective bargaining andotherwise effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : 30NATIONAL LABOR RELATIONS BOARDSUPPLEMENTALCONCLusIONs OF LAW1.The employees of the Company on the Boston Daily Record,Boston Evening-American, and Boston Sunday Advertiser,exclud-ing executives, employees in the editorial departments, building serv-iceandmaintenanceemployees,pressclerks,paper handlers,bootjacks, and excluding employees on behalf of whom the followingunions have -bargained and secured contracts : Boston Mailers Union_No. T6, BostonTypographical Union No. 13, International Associa-tion of Machinists, Lodge No. 264, Truck Drivers, Chauffeurs andHelpersUnion, Local No. 25, Boston Newspaper PrintingPressmen'sUnion No. 3, Boston Photoengravers Union No. 3, Boston Stereo-typers Union No. 2, Newspaper Chauffeurs, Distributors and Helpers,Local Union No. 259, and International Brotherhood of ElectricalWorkers, Local No. 103, constitute a unit appropriate for the purposesof collective bargaining, within themeaning ofSection 9 (b) of theNational Labor Relations Act.2.The employees of the Company in the editorial departments ofthe Boston Daily Record, Boston Evening American, and BostonSunday Advertiser, excluding executives, constitute a unit appropriatefor the purposes of collective bargaining, within themeaning ofSection 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIEDthat Newspaper Guild of Boston has beendesignatedand selectedby a majority of the employees of New Eng-land Newspaper Publishing Company, on the Boston Daily Record,BostonEvening American, and Boston Sunday Advertiser, excludingexecutives,employees in the editorial departments, building serviceand maintenanceemployees, press clerks, paper handlers, bootjacks,and excluding employees on behalf of whom the following unionshave bargained and secured contracts : Boston Mailers Union No. 16,Boston Typographical Union No. 13, International Association ofMachinists, Lodge No. 264, Truck Drivers, Chauffeurs and HelpersUnion, Local No. 25, Boston Newspaper Printing Pressmen's Union,Local No. 3, Boston Photoengravers Union No. 3, Boston StereotypersUnion No. 2, Newspaper Chauffeurs, Distributors and Helpers, LocalUnion No. 259, and International Brotherhood of Electrical Workers,Local No. 103, for the purposes of collective bargaining, and that, pur- DECISIONSAND ORDERS31suant to the provisions of Section 9 (a) of the Act, Newspaper Guildof Boston is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment..IT IS HEREBY CERTIFIEDthat- American Federation of NewspaperWriters, Reporters & Editorial Workers, Federal Local #21432, hasbeen designated and selected by a majority of the employees of NewEngland Newspaper Publishing Company in the editorial departmentsof the Boston Daily Record, Boston Evening American, and BostonSunday Advertiser, excluding executives, and that, pursuant to Sec-tion 9 (a) of the Act, the American Federation of Newspaper Writers,Reporters & Editorial Workers, Federal Local #21432 is the exclusiverepresentative of all such employees for the purposes of collectivebargaining, in respect to rates of pay, wages, hours of employme^it,and other conditions of employment.MR. DONALD WAKEFIELD S1rITH took no part in the considerationof the above Supplemental Decision and Certification of Representa-tives.